    Case 17-31795         Doc 1623        Filed 02/05/21 Entered 02/05/21 06:46:13                     Desc Main
                                          Document      Page 1 of 23




                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

    In re:                                                     Chapter 11

    BESTWALL LLC,1                                             Case No. 17-31795 (LTB)

                               Debtor.

                       EX PARTE MOTION FOR SUBSTITUTION OF COUNSEL

                   Sander L. Esserman (the “Future Claimants’ Representative” or “FCR”), as the

legal representative for persons that have not yet asserted an asbestos-related personal injury

claim against the Debtor in the above-captioned case but may in the future assert such a claim

(the “Future Claimants”), hereby moves the Court for entry of an Order to allow the substitution

of Alexander Ricks PLLC (“Alexander Ricks”) as his North Carolina counsel in this bankruptcy

case in the place, and instead of, Hull & Chandler, P.A. (“Hull & Chandler”) effective as of

February 1, 2021. In support of this Motion, the FCR respectfully states as follows:

                   1.       By Order dated February 23, 2018 [Docket No. 281], the Court approved

the retention of Hull & Chandler as North Carolina counsel for the FCR. Hull and Chandler’s

representation of the FCR was led by Felton E. Parrish. Mr. Parrish resigned from Hull &

Chandler effective as of January 31, 2021 and joined Alexander Ricks as a member on February

1, 2021.

                   2.       The FCR believes that the substitution of Alexander Ricks as North

Carolina counsel will best provide for the continued representation of the FCR in this case. The

services to be provided by Alexander Ricks will be the same as those provided by Hull &


1
      The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is 100
      Peachtree Street, N.W., Atlanta, Georgia 30303.

02349-001/00278733-2                                  1
Case 17-31795           Doc 1623    Filed 02/05/21 Entered 02/05/21 06:46:13               Desc Main
                                    Document      Page 2 of 23




Chandler.

                   3.    Alexander Ricks will apply for compensation for professional services

rendered in connection with this case, and for reimbursement of actual and necessary expenses

incurred, in accordance with the applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Order Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Retained Professionals [Docket No. 132] (the “Interim Compensation Order”), and

the local rules and further orders of this Court.

                   4.    Alexander Ricks understands that its fees and expenses in these chapter 11

proceedings will be subject to the requirements of sections 330 and 331 of the Bankruptcy Code,

the Bankruptcy Rules, the Interim Compensation Order, and any further order that may be

entered by this Court establishing procedures for interim compensation and reimbursement of

expenses of professionals.

                   5.    Alexander Ricks has informed the Future Claimants’ Representative that,

except as may be set forth in the annexed Declaration of Felton E. Parrish, Alexander Ricks

represents no other entity in connection with this case, and is disinterested as that term is defined

in section §101(14) of the Bankruptcy Code.

                   6.    For each of the foregoing reasons, the Future Claimants’ Representative

believes that the substitution of Alexander Ricks as his North Carolina counsel is in the best

interests of the Debtor, its estate and creditors, as well as in the best interests of the Future

Claimants.

                   7.    This Motion is being submitted on an ex parte basis pursuant to Local

Rule 9013-1(f). Upon entry of an order granting the relief requested, the Future Claimants’

Representative will provide notice of entry of the order in accordance with the Order

02349-001/00278733-2                           2
Case 17-31795          Doc 1623    Filed 02/05/21 Entered 02/05/21 06:46:13             Desc Main
                                   Document      Page 3 of 23




Establishing Certain Notice, Case Management and Administrative Procedures [Docket No. 65],

and any party in interest shall be entitled to request that the Court reconsider the relief provided

within 14 days of service of notice of the order.

         WHEREFORE, the Future Claimants’ Representative requests entry of an order,

substantially in the form attached hereto as Exhibit B, authorizing him to employ and retain the

firm of Alexander Ricks to represent him as North Carolina counsel in this chapter 11 case

effective as of February 1, 2021, and granting such other and further relief as is just and proper.

         Dated: February 5, 2021

                                       Respectfully submitted,

                                       /s/ Felton Parrish
                                       Felton E. Parrish (N.C. Bar No. 25448)
                                       ALEXANDER RICKS PLLC
                                       1420 E. 7th Street, Suite 100
                                       Charlotte, NC 28204
                                       Telephone: 980-334-2001
                                       Facsimile: 704-375-8487
                                       Email: felton.parrish@alexanderricks.com

                                       Proposed Counsel to the Future Claimants’ Representative




02349-001/00278733-2                          3
Case 17-31795   Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13   Desc Main
                           Document      Page 4 of 23




                                 EXHIBIT A

                           PARRISH DECLARATION




                                      1
    Case 17-31795         Doc 1623        Filed 02/05/21 Entered 02/05/21 06:46:13                     Desc Main
                                          Document      Page 5 of 23




                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

    In re:                                                               Chapter 11

    BESTWALL LLC,1                                                       Case No. 17-31795 (LTB)

                               Debtor.

                  DECLARATION OF FELTON E. PARRISH IN SUPPORT OF
                     EX PARTE MOTION TO SUBSTITUTE COUNSEL

                   I, FELTON E. PARRISH, hereby state as follows:

                   1.       Effective as of February 1, 2021, I became a member of Alexander Ricks

PLLC (“Alexander Ricks”), 1420 E. 7th Street, Suite 100, Charlotte, North Carolina 28204.

                   2.       Prior to joining Alexander Ricks, I was employed with Hull & Chandler,

P.A. (“Hull & Chandler”). I resigned from Hull & Chandler effective as of January 31, 2021.

                   3.       By Order dated February 23, 2018 [Docket No. 281], the Court approved

the retention of Hull & Chandler as North Carolina counsel for Sander L. Esserman, the legal

representative for future claimants (the “Future Claimants’ Representative” or “FCR”). While

with Hull & Chandler, I led the firm’s representation of the FCR as North Carolina counsel.

                   4.       I am authorized to make this declaration (the “Declaration”) on behalf of

Alexander Ricks. This Declaration is submitted pursuant to Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure in support of the Motion of the Future Claimants’ Representative for an

order authorizing the substitution of Alexander Ricks as his North Carolina counsel in this

bankruptcy case in the place, and instead of, Hull & Chandler, P.A. effective as of February 1,




1
      The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is 100
      Peachtree Street, N.W., Atlanta, Georgia 30303.

                                                           1
Case 17-31795           Doc 1623    Filed 02/05/21 Entered 02/05/21 06:46:13              Desc Main
                                    Document      Page 6 of 23




2021.

                         DISINTERESTEDNESS OF PROFESSIONALS

                   5.    Alexander Ricks has conducted searches to identify relationships with the

Debtor, creditors, and other parties-in-interest (or potential parties-in-interest) in this chapter 11

case as identified in Exhibit 1 (the “Interested Party List”). Based upon those searches,

Alexander Ricks has determined that it (a) does not hold or represent any adverse interest in

connection with the matters upon which Alexander Ricks is to be engaged, and (b) is

disinterested.

                   6.    Alexander Ricks is a “disinterested person” as that term is defined in

section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy

Code, in that Alexander Ricks, its members, counsel and associates:

                         (a)    are not creditors, equity security holders or insiders of the Debtor;

                         (b)    have not been, within two years before the date of the filing of the
                                Debtor’s chapter 11 petition, directors, officers or employees of the
                                Debtor; and

                         (c)    do not have an interest materially adverse to the interest of the
                                estate or of any class of creditors or equity security holders, by
                                reason of any direct or indirect relationship to, connection with, or
                                interest in, the Debtor, or for any other reason.

                   7.    From 1999 to 2001 and from 2003 to 2008, I was an Associate, and then

Counsel, with the law firm of King & Spalding LLP (“K&S”) in Atlanta, Georgia. K&S has

been retained as special counsel by the Debtor in this case. I have not had any association with

K&S since July 2008, and while with K&S, I had no involvement with the matters for which

K&S is being retained as special counsel in this case.

                   8.    While with Hull and Chandler, I represented the legal representative for

future claimants in the pending bankruptcy cases of In re DBMP LLC, Ch. 11 Case No. 20-

02349-001/00278733-2                           2
Case 17-31795            Doc 1623    Filed 02/05/21 Entered 02/05/21 06:46:13             Desc Main
                                     Document      Page 7 of 23




30080 (Bankr. W.D.N.C. 2017), in which Mr. Esserman is the future claimants’ representative,

and In re Kaiser Gypsum Company, Inc., Ch. 11 Case No. 16-31602 (JCW) (Bankr. W.D.N.C.

2016). Motions to substitute Alexander Ricks as North Carolina counsel in these additional

cases either have already been filed, or will be filed shortly after the filing of this Declaration.

                   9.     Neither I nor any other attorney at Alexander Ricks represents any interest

adverse either to the Future Claimants’ Representative or the Debtor herein or its estate in the

matters upon which Alexander Ricks is to be engaged. The Interested Party List identifies

Metropolitan Life Insurance Company as a significant co-defendant in asbestos-related litigation.

Alexander Ricks currently represents Metropolitan Life Insurance Company in commercial

litigation that is totally unrelated to the Debtor, this bankruptcy case, or asbestos litigation

generally. This representation is not adverse to the interests of the estate, any class of creditors,

equity security holders, Future Claimants or the Future Claimants’ Representative.

                   10.    Alexander Ricks will periodically review its files during the pendency of

this chapter 11 case to ensure that no conflicts or other disqualifying circumstances exist or arise.

If any new relevant facts or relationships are discovered or arise, Alexander Ricks will use

reasonable efforts to identify such further developments and will promptly file a Supplemental

Declaration as Bankruptcy Rule 2014(a) requires.

                               PROFESSIONAL COMPENSATION

                   11.    Alexander Ricks intends to apply for compensation for professional

services rendered in connection with this chapter 11 case subject to approval of this Court and in

compliance with applicable provisions of the Bankruptcy Code, this Court’s Local Rules, and the

Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Retained Professionals [Docket No. 132] (the “Interim Compensation Order”), on an hourly


02349-001/00278733-2                            3
Case 17-31795            Doc 1623     Filed 02/05/21 Entered 02/05/21 06:46:13              Desc Main
                                      Document      Page 8 of 23




basis, plus reimbursement of actual, necessary expenses and other charges that Alexander Ricks

incurs. Alexander Ricks will charge hourly rates for its services in this case that are consistent

with the rates it charges in bankruptcy and non-bankruptcy matters of this type. I will be the

Alexander Ricks attorney primarily responsible for the representation of the Future Claimant’s

Representative. My current standard hourly rate is $475 per hour. Where appropriate, other

Alexander Ricks attorneys or paralegals will assist with the representation of the Future

Claimant’s Representative. The hourly rates for attorneys with Alexander Ricks currently range

from $250 to $495 per hour, and the legal rate for paralegals is $125 to $180 per hour. These

hourly rates are subject to periodic adjustments to reflect economic and other conditions.

                   12.    It is Alexander Ricks’ policy to charge its clients in all areas of practice

for all other expenses incurred in connection with the client’s case. The expenses charged to

clients include among other things, photocopying, witness fees, transcript costs, document

storage and retrieval, travel expenses, certain secretarial and other overtime expenses, filing and

recordation fees, postage, and express mail and messenger charges. Alexander Ricks will charge

for these expenses in a manner and at rates consistent with charges made generally to its other

clients.

                   13.    No promises have been received by Alexander Ricks nor by any member,

counsel or associate thereof as to compensation in connection with this case other than in

accordance with the provisions of the Bankruptcy Code. Alexander Ricks has no agreement with

any other entity to share with such entity any compensation received by Alexander Ricks in

connection with this case.




02349-001/00278733-2                             4
Case 17-31795           Doc 1623     Filed 02/05/21 Entered 02/05/21 06:46:13           Desc Main
                                     Document      Page 9 of 23




                   I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.


         Executed this 5th day of February, 2021.



                                          /s/ Felton Parrish
                                          Felton E. Parrish (N.C. Bar No. 25448)
                                          ALEXANDER RICKS PLLC
                                          1420 E. 7th Street, Suite 100
                                          Charlotte, NC 28204
                                          Telephone: 980-334-2001
                                          Facsimile: 704-375-8487
                                          Email: felton.parrish@alexanderricks.com




02349-001/00278733-2                            5
Case 17-31795   Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13   Desc Main
                           Document     Page 10 of 23




                              EXHIBIT 1
                TO THE DECLARATION OF FELTON E. PARRISH




                                       1
Case 17-31795      Doc 1623        Filed 02/05/21 Entered 02/05/21 06:46:13           Desc Main
                                   Document     Page 11 of 23
                                       BESTWALL LLC

                              POTENTIALLY INTERESTED PARTIES

Debtor                                               Depository and Disbursement Banks

Bestwall LLC                                         Bank of America, N.A.

Equity Owner of Debtor                               Parties to Material Contracts,
                                                     Unexpired Leases and License
Georgia-Pacific Holdings LLC                         Agreements with the Debtor

Debtor’s Direct and Indirect Non-Debtor              Counsel on Call LLC
Subsidiaries                                         Georgia-Pacific Mt. Holly LLC
                                                     Integreon Managed Solutions, Inc.
Blue Rapids Railway Company LLC                      PACE Claims Services LLC
GP Industrial Plasters LLC                           TRIALNET, Inc. d/b/a Acuity Management
Industrial Plasters Canada ULC                           Solutions
                                                     Troutman Sanders eMerge
Other Non-Debtor Affiliates
                                                     Significant Co-Defendants in
Attached hereto as Annex A.                          Asbestos-Related Litigation

Managers and Officers of the Debtor                  Borg Warner Corporation
                                                     CBS Corporation
Scott J. Gordon (Manager, Treasurer)                 Certainteed
Duane R. Hughes (Manager, President)                 Corporation Cleaver
Diana M. Knigge (Manager)                            Brooks Crane Co.
J. Joel Mercer, Jr. (Chief Legal Officer,            Crown Cork & Seal
    Secretary)                                       Flowserve Corporation
Tyler Woolson (Chief Restructuring Officer           Foster Wheeler Energy
    and Vice President)                              General Electric Company
Michele G. Wortmann (Chief Financial                 Goulds Pumps, Inc.
    Officer)                                         Grinnell Corporation
                                                     Honeywell International
Major Current Business                               IMO Industries
Affiliations of Debtor's Managers                    Ingersoll Rand
                                                     John Crane Company
Blue Rapids Railway Company LLC                      Metropolitan Life Insurance Company
Georgia-Pacific Chemicals LLC                        Owens Illinois
Georgia-Pacific Chemical Sales LLC                   Pneumo Abex Corporation
Georgia-Pacific Gypsum LLC                           Trane Company
Georgia-Pacific Treasury Corporation                 Union Carbide Corporation
GP Gypsum LLC
GP Industrial Plasters LLC
Industrial Plasters Canada ULC


                              02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13    Desc Main
                                  Document     Page 12 of 23



Permitting/Licensing Authorities,               Perkins Coie LLP
Environmental Regulatory Agencies               Sedgwick LLP
                                                Shapiro, Blasi, Wasserman & Hermann, P.A.
North Carolina Department of                    Swanson Martin & Bell LLP
Environmental Quality                           Tucker Ellis LLP
United States Environmental Protection          Ulmer & Berne LLP
   Agency                                       Wheeler Trigg O’Donnell LLP
                                                Willcox & Savage,PC
Debtor's Retained
Professionals and Claims Agent                  Known Professionals for Certain
                                                Non-Debtor Parties in Interest
Bates White LLC
Donlin, Recano and Company, Inc.                Debevoise & Plimpton LLP
Jones Day
King & Spalding LLP                             Major Suppliers of Goods and Services
Robinson, Bradshaw & Hinson,
P.A.                                            Georgia-Pacific LLC, a Delaware Limited
Schachter Harris LLP                               Liability Company
                                                Georgia-Pacific Building Products LLC
Debtor's Significant Ordinary
Course Professionals,                           Law Firms with the Most Significant
Consultants and Service Providers               Representations of Asbestos Claimants

Bailey Crowe Kugler & Arnold LLP                Law Offices of Peter G. Angelos PC
Barclay Damon LLP                               Baron & Budd PC
Barnes & Thornburg LLP                          Belluck & Fox LLP
Burr & Forman LLP                               Brayton Purcell LLP
Downs Rachlin Martin PLLC                       Cooney & Conway
Forman Watkins & Krutz LLP (Jackson,            Early, Lucarelli, Sweeney & Meisenkothen
MS)                                                 LLC
Goehring, Rutter & Boehm                        The Ferraro Law Firm PA
HeplerBroom Law Firm                            Gori, Julian & Associates, PC
Hodgson Russ LLP                                Kazan, McClain, Satterley & Greenwood
Kean Miller Hawthorne D'armond                  PLC
    Mccowan & Jarman                            Lanier Law Firm
Lynch Daskal Emery LLP                          Levin Simes LLP
Manion Gaynor & Manning                         Levy Konigsberg LLP
Marks, O'Neill, O'Brien, Doherty & Kelly        Lipsitz & Ponterio LLC
PC                                              Maune Raichle Hartley French& Mudd LLC
Maron, Marvel, Bradley Anderson & Tardy         Motley Rice LLC
    LLC                                         Napoli Shkolnik PLLC
Meagher & Geer PLLP                             Law Offices of Peter T. Nicholl
Miles & Stockbridge PC                          O'Brien Law Firm PC
Napier Gault Schupbach & Moore PLC              Shrader & Associates, L.P.
Nelson Mullins Riley & Scarborough LLP          Simmons Hanly Conroy LLC
02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13      Desc Main
                                  Document     Page 13 of 23



Simon Greenstone Panatiere Bartlett PC          O'Brien Law Firm PC
SWMW Law LLC                                    Shepard Law
Waters & Kraus LLP                              Weitz & Luxenberg PC
Weitz & Luxenberg PC
Law Offices of Paul A. Weykamp                  Professionals Retained by the ACC

Parties in Non-Asbestos                         Robinson & Cole, LLP
Litigation with the Debtor                      Hamilton Stephens Steele + Martin
                                                JD Thompson Law
Ambassador Insurance Company, Inc.              Legal Analysis Systems, Inc.

Insurers, Insurance Brokers                     Employees of the Bankruptcy
and Third-Party Administrators                  Administrator's Office for the
                                                Western District of North Carolina
Ambassador Insurance Company, Inc.
Midland Insurance Company                       Shelley Abel
                                                Alexandria Kenny
The Official Committee of                       David Shepard
Asbestos Claimants (the “ACC”)                  Sarah Scholz
                                                Anne Whitley
Law Offices of Peter G. Angelos PC              Katrina Adams
Bergman Draper Oslund
Cooney & Conway                                 Bankruptcy Judges for the
Gori Julian & Associates, PC                    Western District of North Carolina
Kazan, McClain, Satterley & Greenwood,
PLC                                             Judge Laura T. Beyer [Charlotte]
Lanier Law Firm                                 Judge George Hodges [Asheville]
Maune Raichle Hartley French& Mudd LLC          Judge J. Craig Whitley [Charlotte]
                                                                    -




02349-001/00278733-2
Case 17-31795    Doc 1623    Filed 02/05/21 Entered 02/05/21 06:46:13             Desc Main
                             Document     Page 14 of 23


                                        Annex A

                            Non-Debtor Affiliated Entities1

  A&AT GmbH                                        Digital Roadmap LLC Dixie Consumer
  A&AT LLC                                         Products LLC Dongguan Molex
  A&AT UK Limited                                  Interconnect Co., Ltd.
  Alabama River Cellulose LLC                      Duonix Beatrice, LP
  Arbor Property and Casualty Limited              Duonix, LLC
  Arch Properties Company, LLC                     Eaglehill Capital Partners L.P. EFT
  Arteva Holdings GmbH                             Analytics Inc.
  Arteva Services S.à r.l.                         EFT Control Systems Limited
  Beaverhead Capital,                              El Morro Corrugated Box Company LLC
  LLC Big Blue Holdings,                           Emit Technology Co., Ltd.
  Inc.                                             Encadria Staffing Solutions LLC
  Blue Rapids Railway Company LLC                  Engineered Glass Products, L.L.C.
  BRS Packaging Corporation                        Facilities & Real Estate Solutions, Inc.
  Brunswick Cellulose LLC                          FCT electronic GmbH FCT, US L.L.C.
  Buckeye Equity Holdings LLC                      FHR Biofuels & Ingredients, LLC
  Buckeye Technologies Canada                      FHR Canada Holding, LLC
  Inc.                                             Flamar Cavi Elettrici S.r.l.
  Buckeye Technologies LLC                         Flint Hills Resources Alaska, LLC
  Cardell, LLC                                     Flint Hills Resources Arthur, LLC
  Chase Pipe Line Company, LLC                     Flint Hills Resources Asia, Limited
  Chentronics, LLC                                 Flint Hills Resources Biodiesel Operations,
  Cherry Creek Investments, LLC                          LLC
  CKF Events, LLC                                  Flint Hills Resources Camilla, LLC Flint
  CKI Events, LLC                                  Hills Resources Canada, LP
  ColPM Strategic Partners, L.P.                   Flint Hills Resources Canada, ULC
  Consolidated Glass & Mirror Trucking,            Flint Hills Resources Central Texas, LLC
       LLC                                         Flint Hills Resources Corpus Christi, LLC
  Consolidated Glass & Mirror, LLC                 Flint Hills Resources Fairbank, LLC
  Corporate Jet Leasing Company, LLC               Flint Hills Resources Fairmont, LLC
  Custom Glass Solutions Millbury, LLC             Flint Hills Resources Grain, LLC
  Custom Glass Solutions Service Parts,            Flint Hills Resources Houston Chemical,
       LLC                                               LLC
  Custom Glass Solutions Upper                     Flint Hills Resources Iowa Falls, LLC
  Sandusky,                                        Flint Hills Resources Joliet, LLC
       LLC                                         Flint Hills Resources Longview, LLC Flint
  Custom Glass Solutions, LLC                      Hills Resources Menlo, LLC
  CVI Shipping Opportunities Fund A LP             Flint Hills Resources Mexico, S. de R.L. de
  Deerfield MLX Holdings, Inc.                           C.V.
  Deerfield Partners, B.V.                         Flint Hills Resources Peru, LLC
  Demeter Analytics Holdings, LLC                  Flint Hills Resources Pine Bend, LLC
  Demeter Analytics Services, LLC                  Flint Hills Resources Port Arthur, LLC
                                                   Flint Hills Resources Sàrl
                            02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13     Desc Main
                                  Document     Page 15 of 23



Flint Hills Resources Shakopee, LLC               Georgia-Pacific LLC, a Delaware Limited
Flint Hills Resources Shell Rock, LLC             Liability Company
Flint Hills Resources, LC                         Georgia-Pacific Monticello LLC
Flint Hills Resources, LLC                        Georgia-Pacific Mt. Holly LLC
Flint Hills Resources, LP                         Georgia-Pacific Nonwovens LLC
Foley Cellulose LLC                               Georgia-Pacific Panel Products LLC
Fort James International Holdings LLC             Georgia-Pacific Resinas Limitada
Fort James LLC                                    Georgia-Pacific St Marys LLC
Gardner Lewis Merger Arbitrage Fund,              Georgia-Pacific Steinfurt GmbH Georgia-
L.P.                                              Pacific Toledo LLC
Georgia Pacific Resinas Uruguay S.R.L.            Georgia-Pacific Trading (Shanghai) Co.
Georgia-Pacific Asia, Inc.                              Ltd.
Georgia-Pacific Bleached Board LLC                Georgia-Pacific Treasury Corporation
Georgia-Pacific Brewton LLC                       Georgia-Pacific W&FS (MS) LLC
Georgia-Pacific Building Products LLC             Georgia-Pacific Warehouse Holdings LLC
Georgia-Pacific Canada Consumer                   Georgia-Pacific West LLC Georgia-Pacific
Products LP                                       WFS LLC
Georgia-Pacific Canada LP                         Georgia-Pacific Wood Products LLC
Georgia-Pacific Cedar Springs LLC                 Georgia-Pacific Wood Products South
Georgia-Pacific Cellulose (Shanghai)                    LLC
Trading Co., Ltd.                                 GNN Investor LLC
Georgia-Pacific Chemical Sales LLC                GP Big Island, LLC
Georgia-Pacific Chemicals LLC                     GP Building Products Operations LLC
Georgia-Pacific Childcare Center, LLC             GP Building Products Services LLC
Georgia-Pacific Consumer Operations               GP Cellulose America Marketing, LLC
LLC                                               GP Cellulose Asia Marketing (HK)
Georgia-Pacific Consumer Products                       Limited
(Camas) LLC                                       GP Cellulose GmbH
Georgia-Pacific Consumer Products                 GP Cellulose International Marketing SRL
(Northwest) LLC                                   GP Cellulose Operations LLC
Georgia-Pacific Consumer Products LP              GP Cellulose, LLC
Georgia-Pacific Containerboard LLC                GP Center Holdings LLC
Georgia-Pacific Corrugated IV LLC                 GP Chemicals Equity LLC
Georgia-Pacific Corrugated LLC                    GP Consumer Products Group LLC
Georgia-Pacific Corrugated V LLC                  GP Consumer Products Holdings LLC
Georgia-Pacific Crossett LLC                      GP Consumer Products Operations LLC
Georgia-Pacific Equity Holdings LLC               GP Containerboard Operations LLC
Georgia-Pacific Financial Management              GP Corrugated LLC
LLC                                               GP Financial Holdings LLC
Georgia-Pacific Foreign Holdings, Inc.            GP Global Finance Holdings LLC
Georgia-Pacific GmbH Holdings, LLC                GP Gypsum Equity LLC
Georgia-Pacific Gypsum LLC                        GP Gypsum LLC
Georgia-Pacific Holdings, LLC                     GP Harmon Holdings LLC
Georgia-Pacific Innovation LLC                    GP Harmon Recycling LLC
Georgia-Pacific Kraft LLC                         GP Harmon Recycling Plant Operations
02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13     Desc Main
                                  Document     Page 16 of 23



     LLC                                          Guardian Egypt - Egyptian Glass S.A.E.
GP Industrial Plasters LLC                        Guardian Energy Exploration Corp.
GP IP Holdings LLC                                Guardian Energy Management Corp.
GP IRB Investments LLC                            Guardian Flachglas GmbH Guardian Glass
GP Leasing Corporation                            Peru
G-P Maine LLC                                     S.R.L. Guardian IG, LLC
GP North Woods LP                                 Guardian Industries Corp. Ltd.
GP Packaging and Cellulose Operations             Guardian Industries Distribution Center,
     LLC                                                Inc.
GP Packaging and Sales LLC                        Guardian Industries Navarra S.L.
GP Wood Products LLC                              Guardian Industries Rayong Co., Ltd.
GPBP Equity Holdings LLC                          Guardian Industries U.K. Limited
GPBP Equity Investor I LLC                        Guardian Industries VP, S. de R.L. de C.V.
                                                  Guardian Industries, LLC
GPBP Equity Investor II LLC
                                                  Guardian Japan Ltd.
GPBP Equity Investor III LLC
                                                  Guardian Llodio Uno, S.L.
GPBP Equity Investor IV LLC
                                                  Guardian Luxguard I S.a.r.l.
GPBP Equity Investor V LLC
                                                  Guardian Luxguard II S.a.r.l.
GPBP Equity Investor VI LLC
                                                  Guardian Oroshaza Limited Liability
GPBP Equity Investor VII LLC
                                                        Company
GPBP Financial Holdings LLC
                                                  Guardian Steklo Rostov LLC
GPCon/GP LLC
                                                  Guardian Steklo Ryazan LLC
GPCP Equity Holdings LLC
                                                  Guardian VIG, LLC
GPCP Equity Investor I LLC
                                                  Hamworthy Combustion Engineering Co.
GPCP Equity Investor II LLC
                                                        Ltd.
GPCP Equity Investor III LLC
                                                  Hamworthy Combustion Engineering
GPCP Equity Investor IV LLC
                                                  Limited
GPCP Equity Investor V LLC
                                                  Harmon Associates ULC
GPCP Financial Holdings LLC
                                                  i360, LLC
GPCP IP Holdings LLC
                                                  i360-Global, LLC
GPFM Holdings LLC
                                                  Innovative Integration, LLC
GPPC Equity Holdings LLC
                                                  Interconnect Systems, LLC
GPPC Equity Investor I LLC
                                                  INV AGH Limited
GPPC Equity Investor II LLC
                                                  INV IPS Equity I LLC
GPPC Equity Investor III LLC
                                                  INV IPS Equity II LLC
GPPC Equity Investor IV LLC
                                                  INV NYLON SINGAPORE PTE. LTD.
GPPC Financial Holdings LLC
                                                  INVISTA (Australia) Pty Limited
Guardian Autoglas GmbH
                                                  INVISTA (Canada) Company
Guardian Automotive
                                                  INVISTA (Deutschland) GmbH
Corporation Guardian Building
                                                  INVISTA (France) SAS
Products, Inc. Guardian Caribe,
                                                  INVISTA (Hong Kong) Limited
Limitada
                                                  INVISTA (International) Sàrl
Guardian Czestochowa Sp.z.o.o.
                                                  INVISTA (Korea) Ltd.
Guardian de Argentina S.R.L.
                                                  INVISTA (Nederland) B.V.
Guardian de Colombia S.A.S.
                                                  INVISTA (Singapore) Pte. Ltd.
Guardian do Brasil Vidros Planos Ltda.
02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13       Desc Main
                                  Document     Page 17 of 23



INVISTA (Taiwan) Limited                          John Zink KEU GmbH
INVISTA (Thailand) Limited                        Jones Loop Road LLC
INVISTA Argentina S.R.L.                          KA Special K, L.P.
INVISTA Ashburn Hill LLC                          KAR Hotel Holdings LLC
INVISTA Colombia S.A.                             KAR Hotel Owner LLC
INVISTA Fibers & Intermediates Iberica,           KAR Venture LLC
     S.L.                                         Kayne Real Estate Debt Partners I, L.P.
INVISTA Fibers (Foshan) Company                   Kayne Real Estate Debt Partners III, L.P.
     Limited                                      Kayne Real Estate Debt Partners V, LP
INVISTA Fibers (Shanghai) Company                 KBX Logistics, LLC
     Limited                                      KBX Materials BioFuels, LLC
INVISTA Fibers Company Limited                    KBX Materials Northern Tier, LLC
INVISTA Fibras e Polímeros Brasil Ltda.           KBX Materials Southern Tier, LLC
INVISTA Italia S.r.l.                             KBX Materials, LLC
INVISTA Japan LLC                                 KBX, LLC KCBX
INVISTA Management (Shanghai)                     Terminals Company KF
     Company Limited                              Financial Assets, Ltd.
INVISTA North America                             KF Financial Investments, Ltd.
       S.à.r.l.                                   KFA Equity Holdings II, LLC
INVISTA Nylon Chemicals (China) Co.,              KFA Equity Holdings, LLC
     Ltd.                                         KFA Holdings, LP
INVISTA Polimeros Ltda.                           KFA Investments, LLC KFAPL
INVISTA Polyester B.V.                            Sub, Inc.
INVISTA Products SA                               KG Process Innovations s.r.o.
INVISTA Resins & Fibers                           KGGP, LLC
GmbH INVISTA S.à r.l.                             KH Investment Birmingham, LLC
INVISTA Sales & Services (Shanghai)               KH Investment Cape Coral, LLC
     Company Limited                              KH Investment Union Dallas, LLC KM
INVISTA Singapore Fibres Pte.                     Superior Terminals, Inc.
Ltd.                                              Koch AG & Energy Solutions, LLC
INVISTA Specialty Fibers (Shanghai) Co.           Koch Agronomic Services, LLC Koch
     Ltd.                                         Alaska Pipeline Company, LLC Koch
INVISTA Synthetic Fiber (Shanghai) Co.            Asia-Pacific G.K.
     Ltd.                                         Koch Australia Pty Limited
INVISTA Textiles (U.K.) Limited                   Koch Biological Solutions, LLC Koch
INVISTA Textiles (U.K.) Trustee                   Business Holdings, LLC
     Company Limited                              Koch Business Solutions - Asia Pacific Pte.
INVISTA Textiles Germany GmbH                           Ltd.
INVISTA Textiles U.K. Limited                      Koch Business Solutions - Europe S.à r.l.
INVISTA Trading (Shanghai) Company                Koch Business Solutions, LP
     Limited                                      Koch Canada Energy Services, LP
John Zink Company, LLC John Zink                  Koch Canada Real Estate and Properties,
Hamworthy Combustion S.r.l.                            LLC
John Zink International Luxembourg                Koch Capital Investments Company, LLC
     S.à.r.l.                                     Koch Carbon (UK) Limited
02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13      Desc Main
                                  Document     Page 18 of 23



Koch Carbon Belgium BVBA                          Koch International B.V.
Koch Carbon, LLC                                  Koch International SAS
Koch Chemical Technology Group India              Koch International Shared Services, L.P.
    Pvt. Ltd.                                     KOCH KNIGHT LLC MERKEZİ
Koch Chemical Technology Group                    AMERİKA İSTANBUL MERKEZ
     Limited                                            ŞUBESİ
Koch Chemical Technology Group S.L.               Koch Knight, LLC
Koch Chemical Technology Group Saudi              Koch Knight, LLC (Chile)
     Arabia Limited                               Koch Knight, LLC, a Dominican Republic
Koch Chemical Technology Group                          Branch
    Singapore Pte. Ltd.                           Koch Logistics, LLC Koch
Koch Chemical Technology Group, S. de             Marine, LLC Koch
    R.L. de C.V.                                  Membrane Systems, Inc.
Koch Chemtech (Shanghai) Trading                  Koch Metals Trading Limited
    Limited                                       Koch Methanol, LLC Koch Midstream
Koch Commodities Europe Limited                   Services Company, LLC Koch Minerals
Koch Companies Public Sector, LLC                 Colombia S.A.S.
Koch Companies Services, LLC                      Koch Minerals Products (Beijing) Co., Ltd.
Koch CTG Middle East FZE                          Koch Minerals, LLC
Koch CTG S.à r.l., Russian Branch                 Koch Nitrogen International Sàrl
Koch Energy Services, LLC                         Koch Nitrogen International Sàrl, a
Koch Equity Development LLC                             Cayman Islands Branch Koch
Koch Exploration Canada, L.P.                     Nitrogen Shipping, Ltd. Koch Oil
Koch Exploration Company, LLC                     Sands Operating ULC Koch
Koch Fertiliser Australia Pty Ltd                 Performance Roads, Inc. Koch
Koch Fertilizantes do Brasil Ltda.                Pipeline Company, L.P.
Koch Fertilizer (Beijing) Co., Ltd.               Koch Pipeline Company, LLC Koch
Koch Fertilizer Asia Private Ltd.                 Pipeline Services, LLC Koch
Koch Fertilizer Beatrice, LLC                     Properties Company, L.P. Koch
                                                  Properties UK Limited
Koch Fertilizer Canada, ULC
                                                  Koch Pulp & Paper Trading, LLC
Koch Fertilizer Dodge City, LLC
                                                  Koch Rail, LLC
Koch Fertilizer Enid, LLC
                                                  Koch Real Estate Investments, LLC Koch
Koch Fertilizer Ft. Dodge, LLC
                                                  Redwood Investments, LLC
Koch Fertilizer International Limited
                                                  Koch Refining International Pte. Ltd.
Koch Fertilizer Products SAS
                                                  Koch Remediation & Environmental
Koch Fertilizer Trading Sàrl
                                                        Services, LLC
Koch Fertilizer Trading Sàrl Sucursal
                                                  Koch Renewable Resources, LLC
       Uruguay
                                                  Koch Resources, LLC
Koch Fertilizer, LLC
                                                  Koch RP Holdings I, LLC
Koch Financial Company, LLC
                                                  Koch Shared Services, LLC Koch
Koch Global Capital, LLC
                                                  Shipping Pte. Ltd.
Koch Global Partners, LLC
                                                  Koch Specialty Plant Services, LLC
Koch Heat Transfer Canada LP
                                                  Koch Sulfur Products Company, LLC
Koch Heat Transfer Company, LP
Koch Industries, Inc.                             Koch Supply & Trading Sàrl
02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13      Desc Main
                                  Document     Page 19 of 23



Koch Supply & Trading, LP                         Molex Singapore Pte. Ltd.
Koch Technology and Optimization, LLC             Molex Sp. z.o.o.
Koch Tecnologia Química Ltda.                     Molex Taiwan Ltd. Molex
Koch-Glitsch BVBA                                 Trading (Shanghai) Limited
Koch-Glitsch Canada LP                            Molex Vietnam Co., Ltd. Molex,
Koch-Glitsch France - Division of Koch            LLC
      International SAS                           Molex, S.A. de C.V.
Koch-Glitsch Italia S.r.l.                        Moscow Camden and San
Koch-Glitsch Korea Ltd.                           Augustine Railroad LLC Nallatech
Koch-Glitsch, LP                                  Limited Nallatech, LLC Nekoosa
KOMSA Sàrl                                        Papers Inc.
KPL Northern States, LLC                          Nylmex, S. de R.L. de C.V.
KSISH Investments, LLC                            Old Augusta Railroad, LLC
Leaf River Cellulose, LLC                         Oplink China Business Trust
Leaf River Forest Products LLC                    Oplink Communications US Division,
Lumberton Cellulose LLC                                 LLC
Market-Based Management, LLC                      Oplink Communications, LLC
Marsco Glass Products, L.L.C.                     Optimized Process Designs, LLC P.Y.
Matador Cattle Company, LLC                       Group, Inc.
Matador Security Company NY, LLC                  PAX Corrugated Products, Inc.
Matador Security Company, Inc.                    Performance Roads Design, Inc.
MBM Center, Inc.                                  Phoenix Athletic Club LLC Pilar
Memphis Cellulose LLC                             Singapore Pte. Ltd.
Mesa PDC, L.L.C.                                  Preferred Returns G/P, LLC
Milford Redevelopment LLC                         Pro-Tek Medical Limited
Minnesota Pipe Line Company,                      Radcliffe Unlevered Ultra Short Duration
LLC Molex (China) Investment                           Fund, L.P.
Co., Ltd. Molex (India) Private                   Radial Insight, LLC
Limited Molex (Malaysia) Sdn.                     Reliable Container Corporation
Bhd.                                              Reliable Container de Mexico, S.A. de C.V.
Molex Canada Ltd.                                 Reliable Packaging de Mexico, S.A. de C.V.
Molex Connected Enterprise Solutions Pty.         Reliable Packaging Products, Inc.
      Ltd.                                        Resinas Concordia S.R.L.
Molex Connected Enterprise Solutions              SDP Telecom (Suzhou) Co. Ltd. Sea
     sp z o.o                                     Breeze Communication Company SLF
Molex de Mexico, S.A. de C.V.                     IV Lending Co-Investment, L.P.
Molex Electronic Technologies, LLC                Spandler Bros Limited
Molex Elektronik GmbH                             SPG Holdings LLC Spring
Molex Hong Kong/China Limited Molex               Creek Capital, LLC SRG Global
Integrated Products Philippines, Inc.             (Suzhou) Co., Ltd.
Molex Interconnect (Chengdu) Co., Ltd.            SRG Global (XiaoGan) Co. Ltd.
Molex Interconnect (Shanghai) Co., Ltd.           SRG Global Boleslawiec Sp. z o.o.
Molex Interconnect                                SRG Global Coatings, Inc.
GmbH Molex Japan                                  SRG Global IBI, S.L.
LLC Molex Korea Ltd.                              SRG Global Liria, S.L.
02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13   Desc Main
                                  Document     Page 20 of 23



SRG Global Mexico S. de R.L. de C.V.
SRG Global Trim, Inc.
TDE, K.K.
The Invironmentalists, LLC
Tomahawk Land Company LLC
Treated Lumber LLC
Trident Private Holdings III, LLC
Truck-Lite Co., LLC
Valenciana De Suministros Y Contratas
     Industriales S.L.
W.J. Reid (Fertilisers) Limited
WC Pipeline Co., L.L.C. Web
Media, LLC
Woodhead Industries, LLC
XRS Mobility LLC
Zhuhai FTZ Oplink Communications, Inc.




02349-001/00278733-2
Case 17-31795          Doc 1623   Filed 02/05/21 Entered 02/05/21 06:46:13   Desc Main
                                  Document     Page 21 of 23




                                         EXHIBIT B




02349-001/00278733-2
    Case 17-31795         Doc 1623       Filed 02/05/21 Entered 02/05/21 06:46:13                      Desc Main
                                         Document     Page 22 of 23




                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

    In re:                                                               Chapter 11

    BESTWALL LLC,1                                                       Case No. 17-31795 (LTB)

                               Debtor.

             EX PARTE ORDER AUTHORIZING RETENTION AND EMPLOYMENT
                  OF ALEXANDER RICKS PLLC AS LOCAL CO-COUNSEL
                   FOR THE FUTURE CLAIMANTS’ REPRESENTATIVE

                   Upon the motion of Sander L. Esserman, the legal representative (the “Future

Claimants’ Representative”) for future asbestos claimants (the “Future Claimants”) for the

issuance and entry of an order to allow the substitution of Alexander Ricks PLLC (“Alexander

Ricks”) as his North Carolina counsel in this bankruptcy case in the place, and instead of, Hull &

Chandler, P.A. (“Hull & Chandler”) effective as of February 1, 2021; and upon the Declaration

of Felton E. Parrish, a member of Alexander Ricks (the “Parrish Declaration”); and the Court

being satisfied that (i) Alexander Ricks does not represent any interest adverse to the above-

captioned debtor and debtor-in-possession (the “Debtor”) or its estate, (ii) Alexander Ricks is a

“disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code, and



1
      The last four digits of the Debtor’s taxpayer identification number are 5815. The Debtor’s address is 100
      Peachtree Street, N.W., Atlanta, Georgia 30303.


02349-001/00278733-2
Case 17-31795           Doc 1623    Filed 02/05/21 Entered 02/05/21 06:46:13               Desc Main
                                    Document     Page 23 of 23




(iii) the retention and employment of Alexander Ricks is necessary and would be in the best

interests of the Debtor, its estate and creditors as well as in the best interest for the Future

Claimants’ Representative and of the Future Claimants; and after due deliberation and sufficient

cause appearing therefor; it is hereby

                   ORDERED, that the Application is hereby granted and approved; and it is further

                   ORDERED, that in accordance with sections 105(a), 524(g) and 1103 of the

Bankruptcy Code and Bankruptcy Rule 2014, the Future Claimants’ Representative is authorized

and empowered to retain and employ Alexander Ricks as North Carolina counsel to represent

him in this case effective as of February 1, 2021; and it is further

                   ORDERED, that Alexander Ricks shall be compensated in such amounts as may

be allowed by this Court upon the filing of appropriate applications for allowance of interim or

final compensation in accordance with the procedures set forth in sections 330 and 331 of the

Bankruptcy Code, the Bankruptcy Rules, the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Retained Professionals [Docket No. 132] (the

“Interim Compensation Order”), and any further order entered by this Court establishing

procedures for interim compensation and reimbursement of expenses of professionals; and it is

further,

                   ORDERED, that pursuant to Local Rule 9013-1(f), any party shall be entitled to

request a hearing or request that the Court reconsider entry of this Order by filing a motion for

reconsideration within fourteen (14) days of service of this Order.


 This Order has been signed electronically. The                        United States Bankruptcy Court
 judge’s signature and court’s seal appear at the top of
 the Order.




02349-001/00278733-2
